Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                            In The

               Fourteenth Court of Appeals

                      NO. 14-21-00692-CV


        UNION PACIFIC RAILROAD COMPANY, Appellant

                              V.

   DEBREK BOOKMAN; BRIDGET PEARL BRANCH; EDDIE DAVID
BROOKS; RAYNETTA M. BROOKS; JAMES CARTER, INDIVIDUALLY
   AND AS REPRESENTATIVE OF THE ESTATE OF JOHN CARTER
    (DECEASED) AND LUERENE CARTER (DECEASED); MADILINE
CORMIER; MARY DAVENPORT; JAMES DOSIA, INDIVIDUALLY AND
   AS REPRESENTATIVE OF THE ESTATE OF JAMES A. DOSIA, SR.
        (DECEASED); EVA DOUGLAS, INDIVIDUALLY AND AS
  REPRESENTATIVE OF THE ESTATE OF JOE WILLIAM DOUGLAS
 (DECEASED); RETHA DOZE; PONDER EDMONSON, INDIVIDUALLY
     AND AS REPRESENTATIVE OF THE ESTATE OF RUBY MARIE
 EDMONSON (DECEASED); JOHN FOREMAN; ANTHONY FREEMAN,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
       BOBBIE FREEMAN (DECEASED); REGINA HARMASON,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
   ARTHUR BROWN (DECEASED); MAURINE HUNTER; EOLA MAE
    JACKSON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
   ESTATE OF LEE HUEY JACKSON (DECEASED); JERMED JONES,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      DONALD JONES (DECEASED); MARTHA JOURNET; ELMO
      MOREHEAD JR.; JOYCE PITMAN, INDIVIDUALLY AND AS
   REPRESENTATIVE OF BERNARD ALLEN PITTMAN (DECEASED);
  BRENDA JOYCE PRICE; LUCILLE WILTURNER; PAMELA SMITH,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
WILLIE HILLARD (DECEASED); SHONE JEFFERSON, INDIVIDUALLY
 AND AS REPRESENTATIVE OF THE ESTATE OF LEWIS JEFFERSON
         (DECEASED); JOE HICKMAN, INDIVIDUALLY AND
    REPRESENTATIVE OF THE ESTATE OF CHARLES HICKMAN
    (DECEASED); BARBARA BRANTLEY, INDIVIDUALLY AND AS
  REPRESENTATIVE OF THE ESTATE OF WILLIE MAE MCGILBRAY
     (DECEASED); JOSEPHINE H. BELL, INDIVIDUALLY AND AS
    REPRESENTATIVE OF THE ESTATE OF FLORITA HELLEMAN
    (DECEASED); FREDDIE MOREHEAD, INDIVIDUALLY AND AS
     REPRESENTATIVE OF THE ESTATE OF LENA MOREHEAD
 (DECEASED); ATTIMA HARVEY; SHIRLEY JONES; TROY JACKSON,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
    MARVIS JACKSON (DECEASED); DEANDRA DAVIS JOHNSON,
   INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
EDDIE DAVIS (DECEASED); AND CHLOE WARE; INDIVIDUALLY AND
     AS REPRESENTATIVE OF THE ESTATE OF DORATHY REED
       (DECEASED) AND BRUCE REED (DECEASED), Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-50469


                         MEMORANDUM OPINION

      This is a statutory interloutory appeal from an order signed November 10,
2021. See Tex. Civ. Prac. & Rem. Code Ann. §§ 27.003, 51.015(12). On August
23, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.
      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.




                                            2